     Case 2:19-cv-06481-JFW-KS Document 25 Filed 07/23/20 Page 1 of 2 Page ID #:468




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
       SERGIO JAVIER SALDANA,            )         NO. CV 19-6481-JFW (KS)
11                                       )
                     Plaintiff,
12           v.                          )
                                         )         ORDER ACCEPTING FINDINGS AND
13                                       )         RECOMMENDATIONS OF UNITED
       ANDREW SAUL, Commissioner of      )         STATES MAGISTRATE JUDGE
14
       Social Security,                  )
15                      Defendant.       )
16     _________________________________ )
17
18            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all of the records
19     herein, the Report and Recommendation of United States Magistrate Judge (“Report”), and
20     Plaintiff’s Objections to the Report and Recommendation (“Objections”). Pursuant to 28
21     U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), the Court has conducted a de novo review of
22     those portions of the Report to which objections have been stated. The Court concludes that
23     the arguments presented in the Objections do not affect or alter the analysis and conclusions
24     set forth in the Report.
25    //
26    //
27    //
28    //

                                                    1
     Case 2:19-cv-06481-JFW-KS Document 25 Filed 07/23/20 Page 2 of 2 Page ID #:469




 1          Having completed its review, the Court accepts the findings and recommendations set
 2    forth in the Report. Accordingly, IT IS ORDERED that the Commissioner’s decision is
 3    AFFIRMED, and Judgment shall be entered accordingly.
 4
 5    DATED: July 23, 2020
 6                                                      ________________________________
 7                                                               JOHN F. WALTER
                                                        UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
